DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-14 are currently amended.
Claims 15-20 are new.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
Regarding claim 13, there is no such material which in practice operates as a “black body” with no heat absorption nature.  
Such “black-bodies” are a purely theoretical construct and no known materials are subject to net zero heat absorption by known heat transferring processes (conduction, convection and radiation).  
Therefore, claim 13 is directed to an impossible embodiment of the invention, and thus it is properly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "low temperature" in claim 1 is a relative term which renders the claim indefinite.  The term "low temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claimed subject matter what is meant by the term low temperature and what temperature is considered low temperature.   Therefore, the claimed subject matter is rejected as unclear, vague and indefinite.  For the purposes of compact prosecution, Examiner has interpreted that any temperature of atomization below 300 C is interpreted as reading on the claimed low temperature for cigarette use.

The term “heat resistant" in claim 1 is a relative term which renders the claim indefinite.  The term "heat resistant" is not defined by the claim, the specification does not provide a It is unclear from the claimed subject matter what is meant by the term heat resistant and what temperature the apparatus must be capable of sustaining its structure and for how long at elevated temperature in order to be considered heat resistant.   Therefore, the claimed subject matter is rejected as unclear, vague and indefinite.  For the purposes of compact prosecution, Examiner has interpreted that the heat resistant material is hydroxyl acrylic resin, poly lactic acid, polymethyl methacrylate, polyethylene terephthalate, polypropylene, polyvinyl chloride, ceramic, metal or a mixture thereof in accordance with the specification in [0016].

The term “temperature-resistant" in claim 1 is a relative term which renders the claim indefinite.  The term "temperature-resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claimed subject matter what is meant by the term heat resistant and what temperature the apparatus must be capable of sustaining its structure and for how long at elevated temperature in order to be considered heat resistant.   Therefore, the claimed subject matter is rejected as unclear, vague and indefinite.  For the purposes of compact prosecution, Examiner has interpreted that the temperature resistant material claimed is the same as the heat resistant material claimed.

The term “heat absorbing" in claim 1 is a relative term which renders the claim indefinite.  The term "heat absorbing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claimed subject matter what is meant by the term heat absorbing and what specific heat (Cp) the apparatus must be made from to be considered heat absorbing.   Therefore, the claimed subject matter is rejected .

Regarding claim 2, it is unclear the difference between a “tobacco slice” and a “tobacco shred” as both of these ingredients appear to be the result of milling processes.  For the purposes of compact prosecution, Examiner has taken it that they are the same structurally and that the weight fraction of tobacco shreds/slices is the combined proportion (i.e. that tobacco shreds/slices make up 25% at the lower range and 92% at the upper range of the compositional mixture).  Please include remarks directed to the size of the milled parts as differentiated by shreds and slices and/or point to the portion of the specification that details the difference(s).  For the purposes of compact prosecution, Examiner has interpreted that the sum of the mass fractions of tobacco shreds and slices can be read on by milled tobacco mass fractions in the extended range (i.e. from 5-92 wt. %).

Regarding claim 3, it is unclear, vague, and indefinite the scope of the term “fragile”.  It is unclear under what stresses/pressures/forces the capsule must break and release flavourant to be considered fragile as understood by one of ordinary skill in the art.  For the purposes of compact prosecution, Examiner has interpreted that the fragile capsule is any capsule intended to be broken during use of the article.

Regarding claim 4, it is unclear, vague and indefinite the scope of the term “loose”.  It is unclear how much force must be exercised to separate the tobacco in the cigarette for it to be considered loose or not as understood by one of ordinary skill in the art.  For the purposes of compact prosecution, Examiner has interpreted that any milled tobacco can read on loose if it has not been subjected to a separate compacting (gas removal) step.

Regarding claim 9, it is unclear, vague and indefinite how “near or far” from the heat-resistant hollow section the filter tip must be to be considered to read on the claimed subject matter or not.  For the purposes of compact prosecution, Examiner has interpreted that the Applicant means that the filter tip is provided with a hollow section proximal or distal the heat-resistant hollow section.  Examiner recommends replacing near and far with proximal and distal, respectively, and directing the claim limitation to the structures that the hollow section is proximal/distal with respect to.

 Regarding claim 13, it is unclear, vague and indefinite how a material can have “no heat absorption nature” as required by the material of claim 13.  Such “black-bodies” are a purely theoretical construct and no known materials are subject to net zero heat absorption by known heat transferring processes (conduction, convection and radiation).  Please clarify on the record the materials Applicant considers have no heat absorption nature.  For the purposes of compact prosecution, Examiner has taken it that any material with a thermal conductivity less than stagnant air (ca .10-1 W/m*K).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-5, 7, 10, 14-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee (US 5067499).

Regarding claims 1 and 11: Banerjee discloses a low temperature cigarette (treated as a product claim – see boiling point of mixture of materials of col. 18, ll. 21-34), comprising: a filter tip (see filter tip of col. 22, ll. 14) and a tobacco section (see insulating material tobacco of col. 21, ll. 26-40), wherein a heat-resistant (see conductive heat sink of col. 21, ll. 42) hollow section (see hollow plastic fibers of col. 22, ll. 17) and a hollow layer for heat-resistant hollow section (see Example 3 which has a hollow polypropylene tube in col. 24) with a hollow tubular structure, hollow section housing (see Fig. 1 - ), cavity structure (see item 26 of Fig. 1, passage 26 of co. 8, ll. 3) with phase-change heat-absorbing material (that the material boils is considered a phase change).

Regarding claim 2, the determination of optimum or workable ranges of the mass fractions of the tobacco section constituents (shreds and slices, atomizing agent, tobacco extracts/flavours and heat-sensitive materials) to achieve aersolization would have been characterized by routine experimentation. See MPEP 2144.05 IIB regarding the optimization of art-recognized variables.  
The product/vaping cigarette of Banerjee necessarily had a certain mass fraction of each of the recited components, and therefore, the optimized mass/weight fractions of the components cannot be considered critical absent evidence to the contrary.

3, the Banerjee reference discloses a fragile flavoring capsule (see capsule 52/microcapsules of col. 3, ll. 8).

Regarding claim 4, the Banerjee reference discloses hollow structure of the hollow section (see hollow cellulose acetate rod 42 of col. 9, ll. 45-52), wherein a ventilation direction of the loose porous structure (either right to left or left to right can be a ventilation direction as a manner of operating the recited product) is consistent (compatible) with a circulation direction of vapor in the cigarette (either of the two cited directions reads on the claimed subject matter).

Regarding claim 5, Banerjee discloses wherein the hollow structure has a circle cross-sectional shape (see Fig. 1).

Regarding claim 7, Banerjee disclose wherein the high temperature-resistant material is a high temperature-resistant fibrous material, ceramic material, non-woven fabric or paper (see foil lines paper tube 14 of detailed description).

Regarding claims 10, 14, 16-18, 20: Banerjee discloses the heat-resistant hollow section is formed with a vent hole (see peripheral holes 100 of Fig. 3; col. 7, ll. 41-47).

Regarding claim 15, Banerjee discloses wherein the heat-resistant hollow section housing (see rejections of claims 1-2 above - see hollow plastic fibers of col. 22, ll. 17) is formed with a vent hole (see peripheral holes 100 of Fig. 3) in communication (taken as in fluid communication – that vapors can pass from one structure to the other, from the hollow layer to vent hole to heat-resistant hollow section) with the hollow layer (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5067499) and further in view of Mironov (US 2016/0150825).

 Regarding claim 6, 12: Banerjee does not disclose wherein the phase-change heat-absorbing material comprises one of a hydroxyl-acrylic resin and a polylactic acid or a mixture thereof.
In the same field of endeavor of aerosol forming cigarettes as Banerjee (see title, abs), Mironov discloses a polylactic acid sheet.  See Fig. 3 and [0130].

Substitution of the polylactic acid sheet for the sheet (see PP tube) would have been a substitution of known equivalents, which was desirable in Banerjee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polylactic acid sheet of Mironov with the smoking article of Banerjee to arrive at the claimed invention before the effective filing date because doing so was a substitution of known equivalents, which was desirable in Banerjee.

Regarding claims 19: Banerjee discloses the heat-resistant hollow section is formed with a vent hole (see peripheral holes 100 of Fig. 3; col. 7, ll. 41-47).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5067499).

Regarding claim 8, Banerjee discloses wherein the thickness of that metallic aluminum tube (analogous to the heat-resistant hollow section) as a wall thickness from 0.01 mm to about 0.2 microns or more.  Col. 19, ll. 56-68.
See MPEP 21444 regarding the obviousness of selection of a known design for its intended uses.  See MPEP 2143 regarding the anticipation/obviousness of similar and approaching and overlapping ranges.
That the wall thickness of Banerjee is between 0.5-1.1 mm would have been characterized by the result of routine experimentation/optimization before the effective filing date.
Doing so optimized the degree of heat transfer.  See col. 19, ll. 56-68.


Regarding claim 9, Banerjee discloses wherein the filter tip is provided with a hollow section (see optional axial passageway 32 of Fig. 2; col. 8, ll. 5-27; hole 16).
To add the optional axial passageway of Banerjee to the smoking article would have had the benefit of reducing filtration of the created gases, which was desirable in Banerjee, and yielded predictable results to one of ordinary skill in the art before the effective filing date. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the optional axial passageway of Banerjee with the disclosed smoking article to arrive at the claimed invention before the effective filing date because doing so had the predictable result that it reduced filtration of the created gases during use of the smoking article, which was desirable in Banerjee.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 5067499) and further in view of White (US 2015/0209530).

Regarding claim 13, Banerjee does not disclose wherein a hollow section, which is surrounded by a housing having no heat absorption nature, is provided between the heat-resistant hollow section and the tobacco section.
In the same field of endeavor of smoking/vaping articles (see title, abs), White (US 2015/0209530) discloses a conductive (see conductor 30 of [0053]) housing and a hollow section (see delivery tube 42, Id.).

That the housing/hollow section is between the heat-resistant hollow section (interpreted as a second hollow section which happens to be heat insulting) and the tobacco section is considered a rearrangement of essential working parts that one of ordinary skill in the art would have arrived at before the effective filing date.
Doing so had the benefit that it allowed for the optimization of delivery of the e-liquid (White [0007]) which was desirable in Banerjee.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the conductive housing/hollow section of White with the apparatus of Banerjee and to optimize the position of the conductive housing/hollow section to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the e-liquid which was desirable in Banerjee.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743